IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


CHERI ROSE GRANGER,

             Appellant,

v.                                                    Case No. 5D16-3406

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed March 2, 2018

Appeal from the Circuit Court
for Orange County,
Alan S. Apte, Judge.

James S. Purdy, Public Defender, and
Ailene S. Rogers, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Rebecca Roark Wall,
Assistant Attorney General, Daytona
Beach, for Appellee.



PER CURIAM.

      Appellant, Cheri Rose Granger, timely appeals her convictions by jury verdict for

DUI manslaughter, vehicular homicide, driving while license suspended and DUI with

property damage. We reverse her conviction for vehicular homicide, and otherwise affirm.
      Appellant argues that convictions for both DUI manslaughter and vehicular

homicide based upon a single death cannot stand because they violate her constitutional

right to be free from double jeopardy, citing Houser v. State, 474 So. 2d 1193 (Fla. 1985),

and State v. Chapman, 625 So. 2d 838 (Fla. 1993). The State concedes error, and based

upon our supreme court’s precedent, we agree. Accordingly, we order the trial court to

vacate Appellant’s conviction for vehicular homicide. See Aguirre v. State, 159 So. 3d

1033, 1033 (Fla. 1st DCA 2015); Ivey v. State, 47 So. 3d 908, 911 (Fla. 3d DCA 2010).

We affirm Appellant’s conviction and sentence for DUI manslaughter, as well as her other

convictions and sentences for driving while license suspended and DUI with property

damage.

      AFFIRMED in part; REVERSED in part; and REMANDED.


PALMER, EDWARDS and EISNAUGLE, JJ., concur.




                                            2